  Case 3:19-cv-02074-G Document 36 Filed 12/06/19        Page 1 of 2 PageID 601


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION OF             )
AMERICA,                                  )
                                          )
      Plaintiff and Counter-Defendant,    )
                                          )
and                                       )
                                          )
WAYNE LAPIERRE,                           )
                                          )
      Third-Party Defendant,              )            CIVIL ACTION NO.
                                          )
VS.                                       )            3:19-CV-2074-G
                                          )
ACKERMAN MCQUEEN, INC.,                   )
                                          )
      Defendant and Counter-Plaintiff,    )
                                          )
and                                       )
                                          )
MERCURY GROUP, INC., ET AL.,              )
                                          )
      Defendants.                         )




                                     ORDER

      Before the court is the parties’ Joint Motion to Extend and Modify Deadlines

Regarding Defendants’ Pending Motion to Dismiss and Defendant and Counter-

Plaintiff’s Amended Third Party Complaint and Amended Counterclaims (docket

entry 34). The motion is GRANTED as follows:
  Case 3:19-cv-02074-G Document 36 Filed 12/06/19        Page 2 of 2 PageID 602


     1.    Plaintiff NRA’s deadline to respond to Defendants’ motion to dismiss

           (docket entry 28) is extended from December 6, 2019 to December 20,

           2019.

     2.    Plaintiff NRA’s deadline to respond to Defendant and Counter-Plaintiff

           Ackerman’s amended counterclaims (docket entry 31) is extended from

           December 6, 2019 to December 20, 2019.

     3.    Defendants’ deadline to file a reply brief in support of the pending

           motion to dismiss (docket entry 28) is January 17, 2020.




     SO ORDERED.

December 6, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge




                                       -2-
